DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application 371 of PCT/US2017/033575 filed 19 May 2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant’s claim for the benefit of prior-filed provisional applications 62/381,948 filed 31 August 2016, 62/375,703 filed 16 August 2016, and 62/339,241 filed 20 May 2016 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
The information disclosure statements (IDS) filed on 16 November 2018 and 2 May 2019 have been considered by the examiner. The signed and initialed PTO Forms 1449 are mailed with this action.

Response to Election/Restriction
Applicant’s election without traverse of Group I, claims 1-5 and amended claim 51, directed to a method of increasing glycolysis in a neuronal cell comprising administering an inhibitor of TSC1 and/or SIRT6, in the reply filed on 23 June 2021 is acknowledged. Upon search and further consideration the restriction in regard to Groups II and III: claims 6-11 drawn to a method of increasing neuronal survival in a patient comprising altering glycolysis and to a method of increasing photoreceptor survival (claims 12-16) is hereby withdrawn.
Status of the Claims
 Claims 17-50 are withdrawn as drawn to unelected groups. Claim 51 is amended. Claims 1-16 and 51 are under examination. 

Objections to the Specification
The disclosure is objected to because it contains embedded hyperlinks and/or other form of browser-executable code; see p. 24 lines 3-4 and p. 34 line 26.
Applicant is required to delete the embedded hyperlinks and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Any correction inserting material by amendment that was previously incorporated by reference must be accompanied by a statement that the material being inserted is the material incorporated by reference and the amendment contains no new matter. 37 CFR 1.57(g).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 51 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 51 recites “selected from the group consisting of fenugreek seed extract, Vitexin (isolated from Hawthorn tree berries), quercetin, naringenin, vitexin.” Yet, it is unclear, in light of the instant disclosure, how “Vitexin (isolated from Hawthorn tree berries)” or English Hawthorn tree berries (see specification p. 15 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Zhong – CEPKO
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong (Zhong, L., et al. Cell, 2010; 140(2), 280-293; cited in the IDS filed on 16 NOV 2018) and CEPKO (US20110268705A1; Publ. 3 November 2011; cited in the IDS filed on 16 NOV 2018).
Zhong teaches a method of increasing glycolysis in a cell comprising decreasing a level and/or activity of SIRT6 in a cell; such that, in the absence of SIRT6 there is statistically significant alteration in regulators of glucose metabolism, with the highest difference observed among key glycolytic genes such as Ldh, Tpi, aldolase, and Pfk-1, wherein results indicate that in the absence of SIRT6, expression of multiple glucose-related genes are upregulated, thereby causing enhanced glycolysis (p. 281, col.2 and p.283, col. 2, ¶2); and wherein lack of SIRT6 causes a reduction of oxygen consumption, indicating that in SIRT6-deficient cells glucose is utilized primarily for glycolysis (p. 283, col. 1, ¶3). Zhong further teaches that SIRT6 is a co-repressor of hypoxia-inducible factor Hif1α (pp. 286-7 and Fig. 4); and lack of SIRT6 increases both protein synthesis and stability of Hif1α (p. 287, col. 2, ¶3). Zhong furthermore discloses that hypoxia-inducible factor Hif1α is a key mediator of cellular adaptation to nutrient and oxygen stress, and as such, Hif1α enhances glycolytic flux and modulates multiple genes in order to activate glycolysis (p. 281, col. 1, ¶1). Finally Zhong teaches SIRT6-deficient cells exhibit increased Hif1α protein synthesis, stability, and activity and show increased glucose uptake with upregulation of glycolysis and diminished mitochondrial respiration.
In regard to claim 1, Zhong clearly teaches the link between decreased SIRT6 and increased glycolysis and increased Hif1α activity. Zhong does not teach that the cell is a neuronal cell.
CEPKO is drawn to the field of neurodegenerative diseases, e.g. retinal degenerations and discloses a method to treat, prevent and/or delay neuronal or retinal cell death by altering expression of Hif1α (Abstract). CEPKO teaches methods of inhibiting neuronal cell death. The methods include contacting the cell with an agent which enhances the expression and/or activity of Hif1α, thereby inhibiting death of the neuronal/retinal cell (see, for example, [0017]).
It would have been prima facie obvious to a person of ordinary skill in the art (POSITA), at the time of the claimed invention, to modify the method of Zhong to further comprise a neuronal/retinal cell of CEPKO. The motivation, according to scientific reasoning, would have been to decrease a level and/or activity of SIRT6 in said neuronal cell, thereby increasing Hif1α protein levels, stability, and activity, in order to increase glycolysis (per Zhong) and to prevent neuronal cell loss or prolong neuronal cell survival (per CEPKO, [0037]). A POSITA would have reasonable expectation of success in modifying Zhong with the teaching of CEPKO employing known elements within the art, according to known methodologies, with expected outcomes as the prior art teaches that decreasing SIRT6 leads to increased glycolysis and increased expression of Hif1α, and that increased Hif1α expression correlates with neuronal/retinal cell survival.
In regard to the further limitations of claim 2, CEPKO teaches neural cells that are retinal cells, rod cells, cone cells, and combinations thereof (see, for example, Abstract, [0011], [0012], [0019]).
Zhong – CEPKO—Parenti
Claims 3-5 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong (Zhong, L., et al. Cell, 2010; 140(2), 280-293; cited in the IDS filed on 16 NOV 2018) and CEPKO (US20110268705A1; Publ. 3 November 2011; cited in the IDS filed on 16 NOV 2018) as applied to claim 1 above, and further in view of Parenti (Parenti MD, et al. Journal of Medicinal Chemistry. 2014 Jun 12;57(11):4796-804; cited in the IDS filed on 16 NOV 2018).
In regard to base claim 1, Zhong and CEPKO obviate a method of increasing glycolysis in a neuronal cell by decreasing SIRT6 in order to increase neuronal/retinal cell survival. 
In regard to claims 3 and 5, Zhong suggests interest in studying inhibition of SIRT6 in regard to glycolysis (¶4-5 p. 291) and highlights the relationship of SIRT6 deficiency and the need for Hif1α expression, stability, and activity in glycolysis (for example, Fig. 6 and ¶5 p. 291). However, Zhong does not reduce to practice a method of increasing glycolysis by decreasing a level and/or activity of SIRT6 that comprises administering an effective amount of an inhibitor of SIRT6 selected from the group consisting of proteins, nucleic acids, chemicals and combinations thereof. 
Parenti foresees broad therapeutic applications for inhibitors of SIRT6 (an NAD+-dependent histone deacetylase, HDAC; internal references and Abstract), identifies known natural inhibitors of SIRT6 (e.g. fenugreek seed extract; “Discussion” ¶1, p. 1801), and reports the identification of additional chemical SIRT6 inhibitors (see, for example, Abstract and p. SIRT6 inhibitors identified in the study recreate the biological effects that are commonly observed in response to SIRT6 ablation or silencing (p. 4801 ¶2). 
For example, Parenti teaches that SIRT6 regulates gene expression as a transcriptional corepressor by physically interacting with transcription factors, such as NFkB, MYC8, and HIF1α and by deacetylating histone H3 lysine 9 (H3K9) and 56 (H3K56) at target gene promoters (¶2 p. 4796) wherein SIRT6 deficiency results in an increased expression of genes controlled by these transcription factors, including pro-inflammatory genes through NF-κB activity and glycolytic genes and the glucose transporter GLUT-1 due to increased HIF1α activity (¶2 p. 4796). Parenti then demonstrates (and states that it is worth emphasizing from a biological point of view) that compounds 5, 9, and 17 were all able to reduce TNF-α secretion as would be expected based on the current knowledge on the role of SIRT6 in TNF-α production (¶2 p. 4802). 
Having thus demonstrated a reduction to practice that supports such expectations, Parenti concludes that it is conceivable that such compounds could find potential application in the treatment of inflammatory conditions in which TNF-α secretion plays an important pathophysiological role (ibid). Parenti further concludes, that since a strong increase in GLUT-1 expression, accompanied by a consistent increase in glucose uptake (an observation similar to results seen in SIRT6-/- mice), was also observed in cultured cells treated with these compounds, these properties make the identified SIRT6 inhibitors, or derivatives of them, particularly appealing for their possible applications as blood glucose-lowering drugs and could make them suitable for treating patients with insulin-resistant diabetes (¶2 p. 4802).
Thus, in a similar vein and line of reasoning, it would be prima facie obvious to a POSITA to use an effective amount of inhibitor of SIRT6 (such as those taught by Parenti) in a method of decreasing the activity of SIRT6 (and correspondingly increasing HIF1α expression stability and activity) and thus increasing glycolysis in a neuronal cell in order to prolong cell survival. And thus, a practitioner would have a reasonable expectation of increasing glycolysis as well as HIF1α protein expression, stability, and activity in a neuronal cell following administration of an effective amount of SIRT6 inhibitor as Parenti demonstrates expected outcomes with such inhibitors are likely to mirror outcomes in models where SIRT6 is deficient. 
Thus, before the effective filing date of the instant application, Zhong, CEPKO, and Parenti obviate the instant invention of claims 3 and 5.
	In regard to the further limitations of claim 4, Parenti teaches delivery of a SIRT6-specific antisense nucleotides (i.e. an shRNA, sh2 SIRT6) to cells in vitro resulting in a subsequent 3-fold increase in glucose uptake (final ¶ p. 4800 –¶2 p. 4801; p. 4802 “Cell lines”; ¶4 p. 4803) and cites additional work “on the effect of SIRT6 silencing” wherein SIRT6-specific shRNA effects the silencing of SIRT6 (see, for example, Bauer, et al; Jiang et al; and Bruzzone, et al.). Furthermore, although not reducing to practice an antisense nucleic acid specific for SIRT6 as an inhibitory agent for SIRT6, both Zhong and CEPKO demonstrate that such means for inhibiting gene expression and/or activity was widely practiced in the art before the effective filing date of the instant application (see, for example, CEPKO – shRNA specific to HDAC4 inhibiting HDAC4 in 
	In regard to the further limitations of claim 51, in addition to citing natural inhibitors of SIRT6 including those cited above, Parenti discloses chemical SIRT6 inhibitors including SYN17739303, BAS13555470, SYN10366754, BAS00417531 (see, for example, Abstract and p. 4797, Table 1).
Zhong – CEPKO—Parenti—DEL RIO
Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong (Zhong, L., et al. Cell, 2010; 140(2), 280-293; cited in the IDS filed on 16 NOV 2018) and CEPKO (US20110268705A1; Publ. 3 November 2011; cited in the IDS filed on 16 NOV 2018) as applied to claim 1 above, and further in view of Parenti (Parenti MD, et al. Journal of Medicinal Chemistry. 2014 Jun 12;57(11):4796-804; cited in the IDS filed on 16 NOV 2018) and DEL RIO (WO2014170873A1; Publ. 23 October 2014; cited in the IDS filed on 16 NOV 2018).
Zhong teaches a method of increasing glycolysis in a cell comprising decreasing a level and/or activity of SIRT6 in a cell; such that, in the absence of SIRT6 there is statistically significant alteration in regulators of glucose metabolism, with the highest difference observed among key glycolytic genes such as Ldh, Tpi, aldolase, and Pfk-1, wherein results indicate that in the absence of SIRT6, expression of multiple glucose-related genes are upregulated, thereby causing enhanced glycolysis (p. 281, col.2 and p.283, col. 2, ¶2); and wherein lack of SIRT6 causes a reduction of oxygen consumption, indicating that in SIRT6-deficient cells glucose is utilized primarily for glycolysis (p. 283, col. 1, ¶3). Zhong further teaches that SIRT6 is a co-repressor of hypoxia-inducible factor Hif1α (pp. 286-7 and Fig. 4); and lack of SIRT6 increases both protein synthesis and stability of Hif1α (p. 287, col. 2, ¶3). Zhong furthermore discloses that hypoxia-inducible factor Hif1α is a key mediator of cellular adaptation to nutrient and oxygen stress, and as such, Hif1α enhances glycolytic flux and modulates multiple genes in order to activate glycolysis (p. 281, col. 1, ¶1). Finally Zhong teaches SIRT6-deficient cells exhibit increased Hif1α protein synthesis, stability, and activity and show increased glucose uptake with upregulation of glycolysis and diminished mitochondrial respiration.
In regard to claim 6, Zhong clearly teaches the link between decreasing SIRT6 levels/activity and increasing glycolysis. Zhong does not teach increasing neuronal survival in patient(s) in need thereof increasing glycolysis in a neuronal cell.
CEPKO is drawn to the field of neurodegenerative diseases, e.g. retinal degenerations and discloses a method to treat, prevent and/or delay neuronal or retinal cell death (i.e. increasing neuronal survival) by altering expression of Hif1α (Abstract). CEPKO teaches methods of inhibiting neuronal cell death that include contacting the cell with an agent which enhances the expression and/or activity of Hif1α, thereby inhibiting death of the neuronal/retinal cell (see, for example, [0017]) and, in some embodiments, methods for treatment of a neurodegenerative disorder, e.g., a neurodegenerative retinal disorder, which includes the step of administering a therapeutically effective amount of an agent, to a subject ([0035], [0110]), wherein in general, the agent is provided in a therapeutically effective amount to elicit the desired effect, e.g., inhibit neuronal cell death [0113].
Thus Zhong and CEPKO together teach the significant components linking increasing glycolysis by decreasing the levels/activity of SIRT6 and the correlation of increased glycolysis and increased protein expression, stability and activity of Hif1a, and CEPKO teaches the in vivo models of retinal neurodegenerative disorders. 
A practitioner of the art would recognize, before the filing date of the instant application, that in order to produce a desired effect of increasing glycolysis, by, for instance, decreasing the level or activity of SIRT6, that some additional method step must be required. That is to say, a practitioner cannot simply hold a cell in her hand or place it in a dish and will it to decrease SIRT6 levels or activity or increase glycolysis. Thus, recognizing that an additional step is necessary, and recognizing that the instant disclosure provides an embodiment of an additional method step in instant claim 8, namely administration of an agent that is an inhibitor of SIRT6 and/or TSC1, it is necessary, in regard to claims 6 and 8, to consider the state of the art in regard to SIRT6 inhibitors.  
To this point, Parenti foresees broad therapeutic applications for inhibitors of SIRT6 (an NAD+-dependent histone deacetylase, HDAC; internal references and Abstract), identifies known natural inhibitors of SIRT6 (e.g. fenugreek seed extract; “Discussion” ¶1, p. 1801), and reports the identification of additional chemical SIRT6 inhibitors (see, for example, Abstract and p. 4797, Table 1). Parenti demonstrates the inhibition of SIRT6 with a variety of chemical compounds identified via in silico screening and reports compounds 5, 9, and 17 increase H3K9 acetylation in cultured cells (see Fig. 3) and demonstrates concurrent biological properties associated with decreased SIRT6 levels/activity (detailed below). Importantly, Parenti reports that the SIRT6 inhibitors identified in the study recreate the biological effects that are commonly observed in response to SIRT6 ablation or silencing (p. 4801 ¶2). 
as would be expected based on the current knowledge on the role of SIRT6 in TNF-α production (¶2 p. 4802). 
Having thus demonstrated a reduction to practice that supports such expectations, Parenti concludes that it is conceivable that such compounds (i.e. SIRT6 inhibitors) could find potential application in the treatment of inflammatory conditions in which TNF-α secretion plays an important pathophysiological role (ibid). Parenti further concludes, that since a strong increase in GLUT-1 expression, accompanied by a consistent increase in glucose uptake (an observation similar to results seen in SIRT6-/- mice), was also observed in cultured cells treated with these compounds, these properties make the identified SIRT6 inhibitors, or derivatives of them, particularly appealing for their possible applications as blood glucose-lowering drugs and could make them suitable for treating patients with insulin-resistant diabetes (¶2 p. 4802).
DEL RIO discloses chemical compounds and pharmaceutically acceptable salts thereof, for use as a medicament, in particular as inhibitors of sirtuins, with particular reference to SIRT6; stating that such compounds increase glucose tissue uptake and find employment in the treatment of diabetes mellitus and complications thereof including diabetic retinopathy (see, 
Thus, in a similar vein and line of reasoning as provided by Parenti and DEL RIO, it would be prima facie obvious to a POSITA to administer an effective amount of inhibitor of SIRT6 (such as those taught by Parenti and/or DEL RIO; instant claim 8) to a patient, in order to effect a method of increasing glycolysis by decreasing the activity of SIRT6 (and correspondingly increasing HIF1α expression stability and activity) in a neuronal cell in order to prolong cell survival in a patient (instant claim 6). In doing so, a practitioner would have a reasonable expectation of increasing glycolysis (as well as HIF1α protein expression, stability, and activity) in a neuronal cell following administration of an effective amount of SIRT6 inhibitor as Parenti demonstrates expected outcomes with such inhibitors are likely to mirror outcomes in models where SIRT6 is deficient. 
The motivation, according to scientific reasoning, would have been to decrease a level and/or activity of SIRT6 in said neuronal cell, thereby increasing Hif1α protein levels, stability, and activity, in order to increase glycolysis (per Zhong) and to prevent neuronal cell loss or prolong neuronal cell survival (per CEPKO, [0037]) and thus effectively increase neuronal cell survival in a patient. A POSITA would have reasonable expectation of success in combining the teachings of Zhong, CEPKO, Parenti and DEL RIO employing known elements within the art, according to known methodologies, with expected outcomes as the prior art teaches that 
	In regard to the further limitations of claim 7, CEPKO teaches neural cells that are retinal cells, rod cells, cone cells, and combinations thereof (see, for example, Abstract, [0011], [0012], [0019]) and DEL RIO obviates such cells as at once envisaged by a practitioner desiring to treat, for example, diabetic retinopathy (claim 41).
	In regard to the further limitations of claim 9, Parenti teaches SIRT6 inhibitors that were known in the art that are proteins or composition of proteins, e.g. fenugreek seed extract (“Discussion” ¶1 p. 4801).
	In regard to the further limitations of claim 10, Parenti teaches delivery of a SIRT6-specific antisense nucleotides (i.e. an shRNA, sh2 SIRT6) to cells in vitro resulting in a subsequent 3-fold increase in glucose uptake (final ¶ p. 4800 –¶2 p. 4801; p. 4802 “Cell lines”; ¶4 p. 4803) and cites additional work “on the effect of SIRT6 silencing” wherein SIRT6-specific shRNA effects the silencing of SIRT6 (see, for example, Bauer, et al; Jiang et al; and Bruzzone, et al.). DEL RIO also teaches delivery of a SIRT6-specific shRNA (sh2 SIRT6) citing Bauer, et al. Furthermore, although not reducing to practice an antisense nucleic acid specific for SIRT6 as an inhibitory agent for SIRT6, both Zhong and CEPKO demonstrate that such means for inhibiting gene expression and/or activity was widely practiced in the art before the effective filing date of the instant application (see, for example, CEPKO – shRNA specific to HDAC4 inhibiting HDAC4 in mouse retinal cells, Fig. 2 and [0026]; and Zhong - shRNA specific to HIF1α for decreasing HIF1α ¶4 p. 287).
In regard to the further limitations of claim 11, CEPKO teaches the state of the art in regard to retinal degenerations and neuronal/retinal cell death and disease and obviates targeting diseases such as retinitis pigmentosa (RP), age-related macular degeneration (AMD), and glaucoma [0003]–[0008], and DEL RIO teaches treatment of diabetic complications including diabetic retinopathy which can lead to neovascular glaucoma, a type of glaucoma (See, for example, Hayreh SS. Progress in Retinal and Eye Research. 2007 Sep 1;26(5):470-85).

Zhong – CEPKO
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong (Zhong, L., et al. Cell, 2010; 140(2), 280-293; cited in the IDS filed on 16 NOV 2018) and CEPKO (US20110268705A1; Publ. 3 November 2011; cited in the IDS filed on 16 NOV 2018).
Zhong teaches a method of increasing glycolysis in a cell comprising decreasing a level and/or activity of SIRT6 in a cell; such that, in the absence of SIRT6 there is statistically significant alteration in regulators of glucose metabolism, with the highest difference observed among key glycolytic genes such as Ldh, Tpi, aldolase, and Pfk-1, wherein results indicate that in the absence of SIRT6, expression of multiple glucose-related genes are upregulated, thereby causing enhanced glycolysis (p. 281, col.2 and p.283, col. 2, ¶2); and wherein lack of SIRT6 causes a reduction of oxygen consumption, indicating that in SIRT6-deficient cells glucose is utilized primarily for glycolysis (p. 283, col. 1, ¶3). Zhong further teaches that SIRT6 is a co-repressor of hypoxia-inducible factor Hif1α (pp. 286-7 and Fig. 4); and lack of SIRT6 increases both protein synthesis and stability of Hif1α (p. 287, col. 2, ¶3). Zhong furthermore discloses that hypoxia-inducible factor Hif1α is a key mediator of cellular adaptation to nutrient and Hif1α enhances glycolytic flux and modulates multiple genes in order to activate glycolysis (p. 281, col. 1, ¶1). Finally Zhong teaches SIRT6-deficient cells exhibit increased Hif1α protein synthesis, stability, and activity and show increased glucose uptake with upregulation of glycolysis and diminished mitochondrial respiration.
In regard to claim 12, Zhong clearly teaches the link between decreased SIRT6 levels/activity and increasing glycolysis (and increased Hif1α activity). Zhong does not teach altering glycolysis by decreasing a level and/or activity of SIRT6 in a photoreceptor cell nor increasing photoreceptor survival.
CEPKO is drawn to the field of neurodegenerative diseases, e.g. retinal degenerations and discloses a method to treat, prevent and/or delay neuronal or retinal cell death by altering expression of Hif1α (Abstract). CEPKO teaches methods of inhibiting neuronal cell death. The methods include contacting the cell with an agent which enhances the expression and/or activity of Hif1α, thereby inhibiting death of the neuronal/retinal cell (see, for example, [0017]). Furthermore, CEPKO explicitly discloses embodiments where the neuronal cell is a photoreceptor cell and/or the disease is associate with loss or damage to photoreceptor cells and thus treatment is target to prolong the survival of photoreceptor cells (see, for example, [0005], [0012], [0019], [0028], [0029], [0032], [0053], and claim 4).
It would have been prima facie obvious to a person of ordinary skill in the art (POSITA), at the time of the claimed invention, to modify the method of Zhong to further comprise a neuronal/retinal cell of CEPKO wherein the cell is a photoreceptor cell. The motivation, according to scientific reasoning, would have been to decrease a level and/or activity of SIRT6 in said photoreceptor cell, thereby increasing Hif1α protein levels, stability, and activity, in 
In regard to the further limitations of claim 13, CEPKO teaches photoreceptor cells that are cone cells, a rod cells, or retinal cells, or a combination of cone cells, rod cells, and/or retinal cells ([0012], [0019], [0029], [0032] and claim 4).

Zhong – CEPKO—Parenti
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong (Zhong, L., et al. Cell, 2010; 140(2), 280-293; cited in the IDS filed on 16 NOV 2018) and CEPKO (US20110268705A1; Publ. 3 November 2011; cited in the IDS filed on 16 NOV 2018) as applied to claim 12 above, and further in view of Parenti (Parenti MD, et al. Journal of Medicinal Chemistry. 2014 Jun 12;57(11):4796-804; cited in the IDS filed on 16 NOV 2018).
In regard to base claim 12, Zhong and CEPKO obviate a method of increasing photoreceptor survival comprising altering glycolysis by decreasing a level and/or activity of SIRT6 in a photoreceptor cell. 
In regard to instant claims 14 and 15, Zhong suggests interest in studying inhibition of SIRT6 in regard to glycolysis (¶4-5 p. 291) and highlights the relationship of SIRT6 deficiency and 
Parenti foresees broad therapeutic applications for inhibitors of SIRT6 (an NAD+-dependent histone deacetylase, HDAC; internal references and Abstract), identifies known natural inhibitors of SIRT6 (e.g. fenugreek seed extract; “Discussion” ¶1, p. 1801), and reports the identification of additional chemical SIRT6 inhibitors (see, for example, Abstract and p. 4797, Table 1). Parenti demonstrates the inhibition of SIRT6 with a variety of chemical compounds identified via in silico screening and reports compounds 5, 9, and 17 increase H3K9 acetylation in cultured cells (see Fig. 3) and demonstrates concurrent biological properties associated with decreased SIRT6 levels/activity (detailed below). Importantly, Parenti reports that the SIRT6 inhibitors identified in the study recreate the biological effects that are commonly observed in response to SIRT6 ablation or silencing (p. 4801 ¶2). 
For example, Parenti teaches that SIRT6 regulates gene expression as a transcriptional corepressor by physically interacting with transcription factors, such as NFkB, MYC8, and HIF1α and by deacetylating histone H3 lysine 9 (H3K9) and 56 (H3K56) at target gene promoters (¶2 p. 4796) wherein SIRT6 deficiency results in an increased expression of genes controlled by these transcription factors, including pro-inflammatory genes through NF-κB activity and glycolytic genes and the glucose transporter GLUT-1 due to increased HIF1α activity (¶2 p. 4796). Parenti then demonstrates (and states that it is worth emphasizing from a biological point of view) that as would be expected based on the current knowledge on the role of SIRT6 in TNF-α production (¶2 p. 4802). 
Having thus demonstrated a reduction to practice that supports such expectations, Parenti concludes that it is conceivable that such compounds could find potential application in the treatment of inflammatory conditions in which TNF-α secretion plays an important pathophysiological role (ibid). Parenti further concludes, that since a strong increase in GLUT-1 expression, accompanied by a consistent increase in glucose uptake (an observation similar to results seen in SIRT6-/- mice), was also observed in cultured cells treated with these compounds, these properties make the identified SIRT6 inhibitors, or derivatives of them, particularly appealing for their possible applications as blood glucose-lowering drugs and could make them suitable for treating patients with insulin-resistant diabetes (¶2 p. 4802).
Thus, in a similar vein and line of reasoning, it would be prima facie obvious to a POSITA to use an effective amount of inhibitor of SIRT6 (such as those taught by Parenti) in a method of decreasing the activity of SIRT6 (and correspondingly increasing HIF1α expression stability and activity) and thus increasing glycolysis in a photoreceptor cell in order to prolong cell survival. And thus, a practitioner would have a reasonable expectation of increasing glycolysis as well as HIF1α protein expression, stability, and activity in a photoreceptor cell following administration of an effective amount of SIRT6 inhibitor as Parenti demonstrates expected outcomes with such inhibitors are likely to mirror outcomes in models where SIRT6 is deficient. 
Thus, before the effective filing date of the instant application, Zhong, CEPKO, and Parenti obviate the instant invention of claims 14 and 15.
In regard to the further limitations of claim 16, Parenti teaches delivery of a SIRT6-specific antisense nucleotides (i.e. an shRNA, sh2 SIRT6) to cells in vitro resulting in a subsequent 3-fold increase in glucose uptake (final ¶ p. 4800 –¶2 p. 4801; p. 4802 “Cell lines”; ¶4 p. 4803) and cites additional work “on the effect of SIRT6 silencing” wherein SIRT6-specific shRNA effects the silencing of SIRT6 (see, for example, Bauer, et al; Jiang et al; and Bruzzone, et al.). Furthermore, although not reducing to practice an antisense nucleic acid specific for SIRT6 as an inhibitory agent for SIRT6, both Zhong and CEPKO demonstrate that such means for inhibiting gene expression and/or activity was widely practiced in the art before the effective filing date of the instant application (see, for example, CEPKO – shRNA specific to HDAC4 inhibiting HDAC4 in mouse retinal cells, Fig. 2 and [0026]; and Zhong - shRNA specific to HIF1α for decreasing HIF1α ¶4 p. 287).

Prior Art Made of Record
SIRT6-specific shRNAs: Bauer I, Grozio A, Lasigliè D, et al. The NAD+-dependent histone deacetylase SIRT6 promotes cytokine production and migration in pancreatic cancer cells by regulating Ca2+ responses. Journal of Biological Chemistry. 2012 Nov 30;287(49):40924-37.; Jiang H, Khan S, Wang Y, et al. SIRT6 regulates TNF-α secretion through hydrolysis of long-chain fatty acyl lysine. Nature. 2013 Apr;496(7443):110-3; Bruzzone S, Fruscione F, Morando S, et al. Catastrophic NAD+ depletion in activated T lymphocytes through Nampt inhibition reduces demyelination and disability in EAE. PloS one. 2009 Nov 19;4(11):e7897. 
Hu (Hu J, et al. Organic & Biomolecular Chemistry. 2013;11(32):5213-6) teaches an interest in development of Sirt6-specific inhibitors as important tools for investigating the physiological function of Sirt6, the therapeutic potential of Sirt6 inhibitors, and the physiological function of protein lysine fatty acylation
Liu 
Hayreh (Hayreh SS. Progress in Retinal and Eye Research. 2007 Sep 1;26(5):470-85) teaches a type of glaucoma that develops from untreated diabetic retinopathy.
Conclusion
Claims 1-16 and 51 are rejected. No claims are allowed.
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached between 8:30A - 5:30P PDT/PST (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached at 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANJEANETTE ROBERTS/Examiner, Art Unit 1633     

/KEVIN K HILL/Primary Examiner, Art Unit 1633